DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                             CHARLES WILLIAMS,
                                 Appellant,

                                        v.

                              STATE OF FLORIDA,
                                   Appellee.

                                 No. 4D14-1773

                                 [April 22, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Lisa M. Porter, Judge; L.T. Case No. 96-24813CF10A.

     Charles Williams, Doral, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Richard
Valuntas, Assistant Attorney General, West Palm Beach, for appellee.

MAY, J.

   This appeal challenges the trial court’s procedure in ruling on a
criminal defendant’s petition for writ of mandamus. The petitioner appeals
an order denying his petition to secure the Miranda1 waiver form
introduced during his trial. He argues the trial court erred in denying his
petition without issuing an alternative writ to show cause why the petition
should not be granted and in failing to conduct an evidentiary hearing to
resolve disputed issues of fact. We agree the trial court failed to follow the
correct procedure and reverse.

   The petitioner made a public records request for a copy of the Miranda
waiver form introduced during his trial. After serving multiple record
requests to the Broward County Clerk of Court and State Attorney’s Office
over a course of years, his brother finally obtained a copy of a Miranda
waiver form. He now claims that the form provided is NOT the same form
introduced at trial.

     He bases his claim on trial testimony from a police officer, in which the

1   Miranda v. Arizona, 384 U.S. 434 (1966).
officer referred to the document as an “Affidavit of Conform,” and described
the rights on the form differently than as written on the “Waiver of
Counsel” form provided by the State Attorney’s Office to his brother. He
also claims that the signature on the “Waiver of Counsel” form provided is
not his signature.

    A civil division judge found the petition legally sufficient, and then
transferred the case to the criminal division of the court. The petitioner
filed an express request for the court to rule on his petition, which had
been pending for three years. The trial court denied the petition, and
entered an order prohibiting the defendant from further pro se filings.
From the order denying the petition and his motion for rehearing, the
petitioner now appeals.

  We have de novo review. Chandler v. City of Greenacres, 140 So. 3d
1080, 1083 (Fla. 4th DCA 2014).

   The petitioner argues that the Miranda form provided to his brother is
not the same as the form introduced at trial, and therefore does not satisfy
his public records request. He argues the trial court was obligated to issue
an alternative writ in mandamus and conduct an evidentiary hearing to
resolve the factual dispute of whether the form produced satisfied his
public records request. The State responds that the petition was legally
insufficient because the petitioner received a copy of a Miranda form. The
petitioner replies that the form provided was not same as the form
introduced at trial.

   Section 119.07 requires records custodians to “permit the record to be
inspected and copied by any person desiring to do so.” § 119.07(1)(a), Fla.
Stat. (2014). “Mandamus is ‘an appropriate remedy to compel the timely
production of public records requested[ed] under Chapter 119.’” Chandler,
140 So. 3d at 1083 (alteration in original) (quoting Town of Manalapan v.
Rechler, 674 So. 2d 789, 790 (Fla. 4th DCA 1996)).

    To obtain a writ of mandamus, the initial pleading must contain: “(1)
facts on which the plaintiff relies for relief; (2) a request for the relief
sought; (3) and if desired, argument in support of petition with citations of
authority.” Fla. R. Civ. P. 1.630(b). “If the complaint shows a prima facie
case for relief, the court shall issue . . . an alternative writ in mandamus .
. . .” Fla. R. Civ. P. 1.630(d)(2) (emphasis added). “If the petition and
answer to the alternative writ raise disputed factual issues, the trial court
must resolve these issues upon evidence submitted by the parties.”
Radford v. Brock, 914 So. 2d 1066, 1068 (Fla. 2d DCA 2005).


                                      2
   The petitioner alleged that he requested a copy of the Miranda form
entered into evidence at trial, but received a different form after multiple
requests to the Clerk and the State. He requested the court to direct the
Clerk and the State to produce a copy of the true Miranda form. The
petitioner supported his request with legal authority and record excerpts
supporting his claim. Because the petition established a legally sufficient
basis for relief, as determined by the civil court judge, the criminal court
judge erred in denying the petition without issuing an alternative writ in
mandamus and conducting an evidentiary hearing, if necessary. Parish v.
State, 59 So. 3d 1229, 1230–31 (Fla. 4th DCA 2011); see also Radford, 914
So. 2d at 1068–69.

   Here, the petition stated a legally sufficient claim. It alleged that the
form produced was NOT the same as the form introduced at trial. The
date on the form produced differed from the date on the form introduced
at trial, and the signature on the form produced varied from the
petitioner’s signature. In short, the court erred in not issuing an
alternative writ in mandamus. If the response to the alternative writ does
not resolve the factual issue of whether the form produced is the same as
the form introduced at trial, the court should hold an evidentiary hearing.

   Reversed and Remanded.

DAMOORGIAN, C.J., and TAYLOR, J., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     3